By order of June 1, 2018, the Court directed oral argument on whether to grant the application for leave to appeal or take other action. On order of the Court, the motion for immediate consideration is GRANTED. The motion to expand the grounds for review is considered, and it is GRANTED, limited to the grounds set forth in the motion. The appellant's supplemental brief directed by this Court's June 1, 2018 order is now due on September 25, 2018. In addition to the issues identified in this Court's June 1 order, the appellant shall address whether he is entitled to resentencing irrespective of the scoring of Offense Variable 19, MCL 777.49. See, e.g., People v. Pennington , --- Mich.App. ----, --- N.W.2d ----, 2018 WL 1437501 (2018).